Citation Nr: 0031268	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


INTRODUCTION

The veteran had active service from October 1954 to August 
1957.  He died in September 1996, and the appellant is his 
son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1998, which determined that the appellant was not 
shown to be permanently incapable of self-support prior to 
the age of 18 years.


REMAND

VA provides certain benefits for a child of a veteran who is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect by or before his or her 18th 
birthday.  38 U.S.C.A. § 101(4)(A)(ii) (West 1991); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.356 (2000).  As noted above, the veteran 
died in September 1996.  In December 1997, the veteran's 
widow applied for death pension benefits, claiming the 
appellant, who was born in March 1977, as her dependent 
"child," and identifying him as "seriously disabled" on 
the application form.  Subsequently, the appellant filed a 
claim for recognition of his status as the veteran's 
"child," from which this appeal ensues.  At a hearing 
before a hearing officer in August 1999, the appellant and 
his mother testified that the appellant is permanently 
incapable of self-support due to extremely poor vision.  

The United States Court of Appeals for Veterans Claims 
(Court) has pointed out that "an adjudicatory body's focus 
of analysis" in such cases "must be on the claimant's 
condition at the time of his or her 18th birthday . . . ."  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The Court set 
forth a two part analysis; initially, VA must determine 
whether the evidence shows the child to have been incapable 
of self-support as of his or her 18th birthday.  Dobson; see 
also Golliday v. Brown, 7 Vet. App 249, 255 (1994).  If so, 
the second part of the two-part test requires consideration 
of evidence as to the current condition of the child.  Id. 

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  Under this new law, VA has a duty to assist unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  Moreover, the statute more 
specifically defines the duty to assist.  

In this case, the appellant, who was born in March 1977, 
attained his 18th birthday in March 1995, and there is 
potentially relevant evidence which must be obtained.  
Specifically, records from the Arkansas School for the Blind 
include a psychological evaluation conducted in January 1995, 
shortly after the appellant's enrollment in that facility.  
That evaluation notes that the appellant was "scheduled to 
be seen at the Arkansas School for the Blind Low Vision 
Clinic on January 31, 1995.  A full report will follow from 
the vision clinic."  However, a report identified as such is 
not of record.  Additionally, in March 1998, the appellant's 
claim for Social Security disability benefits was denied.  
The records, particularly medical records, used in reaching 
this determination must also be obtained.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain from the Social 
Security Administration all records 
related to the appellant's claim for 
benefits, denied in March 1998, including 
all medical records assembled in 
connection with that determination.  All 
pertinent information received should be 
associated with the claims file.

2.  The RO should obtain all medical 
records compiled in connection with the 
appellant's attendance at the Arkansas 
School for the Blind, including the Low 
Vision Clinic, from November 1994 to the 
termination of his attendance at that 
school, to specifically include a "full 
report" of an evaluation reportedly 
conducted on January 31, 1995, at the 
Arkansas School for the Blind Low Vision 
Clinic.  

3.  Thereafter, the RO should review the 
entire record, and make a determination as 
to whether the appellant was incapable of 
self-support by and prior to his 18th 
birthday in March 1995.  

4.  If the RO finds that the appellant was 
incapable of self-support at the time of 
his 18th birthday in March 1995, he should 
be afforded an examination to determine 
whether he is currently permanently 
incapable of self-support, by reason of 
mental or physical defect, based on 
examination and review of the claims 
folder.  See Dobson, Golliday.   

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should adjudicate 
the claim, in light of the two-part test 
articulated in Dobson and Golliday,  i.e., 
(1) consider whether the evidence shows 
the appellant to have been incapable of 
self-support as of his or her 18th 
birthday, and (2) if so, whether he is 
currently permanently incapable of self-
support.  If the claim remains denied, the 
appellant and his representative must be 
furnished an appropriate Supplemental 
Statement of the Case, and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
      KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

